WALLIS, J.
Appellant, Glenda Faye Lake, appeals her judgments and sentences for four counts of sale of cocaine and four counts of possession of cocaine arising from four separate cases. We reverse the $750 public defender fees imposed in each of the four cases because the fees were imposed without providing Appellant notice of her right to contest the fees as required by Florida Rule of Criminal Procedure 3.720(d)(1). Strong v. State, 140 So.3d 680, 681-82 (Fla. 5th DCA 2014) (“The trial court must also advise the defendant of his right to contest the [public defender] fee when it is orally imposed.” (citing Kirkland v. State, 106 So.3d 4, 5 (Fla. 1st DCA 2013))). Our reversal of the public defender fees is without prejudice for the trial court to reimpose the fees after complying with Rule 3.720(d)(1). See Rae v. State, 152 So.3d 94, 95 (Fla. 5th DCA 2014). We affirm all other aspects of the judgments and sentences without discussion.
AFFIRMED in part, REVERSED in part, and REMANDED.
TORPY, C.J., and BERGER, J., concur.